Citation Nr: 1108839	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The August 2006 rating decision, in pertinent part, denied entitlement to compensable ratings for a back condition and slight deformity of the external nose.  This decision also denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement with these denials in August 2006.  

A March 2008 Decision Review Officer (DRO) decision granted a 40 percent disability rating for the Veteran's degenerative disc disease of the lumbar spine, effective from December 12, 2005, the date on which VA had received the Veteran's claim.  This decision also granted service connection and assigned a 10 percent rating for tinnitus and granted service connection and assigned a 0 percent rating for left ear hearing loss.  

The tinnitus and left ear hearing loss grants were considered to be full grants of those issues and were thus no longer considered to be on appeal.  For this reason, neither issue appears in the March 2008 statement of the case.

Because the Veteran had not been awarded the maximum available rating for his back disability, the grant of the 40 percent disability rating was considered to be a partial grant of the benefit sought.  Thus, this issue remained on appeal and was addressed in the March 2008 statement of the case.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The March 2008 statement of the case also denied service connection for right ear hearing loss and denied a compensable disability rating for a slight deformity of the external nose.

The Veteran filed a VA Form 9 to perfect his substantive appeal in April 2008.  On this form, he expressly limited his appeal to the issues of entitlement to service connection for right ear hearing loss and entitlement to a compensable rating for the slight deformity of the external nose.  

The substantive appeal expressly noted that "The Veteran is happy with the back (L) condition which was granted."  Because the Veteran did not perfect a substantive appeal as to this issue, having instead provided written notice that he is satisfied with the 40 percent grant, the Board does not have jurisdiction to review this claim.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  

The Veteran also asked in his substantive appeal why the tinnitus claim was left off of the statement of the case.  As noted above, this claim was considered to have been granted in full in the March 2008 DRO decision.  If the Veteran wished to appeal the disability rating that was assigned, he would have had to file a separate notice of disagreement with the 10 percent rating.  See 38 C.F.R. § 20.201 (2010).  Because he did not do so, no statement of the case was warranted.

A July 2008 DRO decision granted entitlement to a 10 percent rating for the Veteran's deformity of the external nose, with complete airway loss, right nare, effective December 12, 2005.  According to a July 2008 report of contact, the "Veteran states that the 10% evaluation for his nasal obstruction satisfies his appeal."  This report was signed by the Veterans Benefits Claims Representative from the Missouri Veterans Commission and is therefore deemed to be a valid withdrawal of this appeal.  See 38 C.F.R. § 20.204 (2010).  

In short, other than the claim of entitlement to service connection for right ear hearing loss, all other issues that were appealed from the August 2006 rating decision have been granted in full or have otherwise been resolved to the Veteran's satisfaction.  Therefore, entitlement to service connection for right ear hearing loss is the only issue that is currently before the Board.


FINDING OF FACT

The Veteran did not exhibit right ear hearing loss in service or within one year after discharge from service, and right ear hearing loss is not otherwise shown to be associated with his active service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2006 in which the RO advised the appellant of the evidence needed to substantiate his claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  Another March 2006 letter advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, private medical records, and Social Security Administration (SSA) records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination in connection with his claim in October 2007.  The Board finds that this opinion is adequate for the purpose of determining the claim decided herein.  The examination report reflects that the examiner reviewed the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a current diagnosis and explained the reasons behind this diagnosis and etiology opinion.  For these reasons, the Board concludes that the October 2007 VA examination report in this case provides an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's current right ear hearing loss disability is established by the October 2007 VA audiological examination report.  This report reflects that the Veteran's right ear audiological thresholds were 25, 25, 30, 45, and 55 decibels, for a four-Hertz frequency average of 38.75 decibels.  His right ear speech recognition score was 90 percent.

In terms of in-service disease or injury, the Veteran's June 1979 entrance examination report notes audiological thresholds of 0, 5, 5, 15, and 10 decibels in the right ear.  His April 1982 separation examination report notes audiological thresholds of 0, 0, 0, 5, and 0 decibels.  He denied hearing loss on his June 1979 entrance and April 1982 separation medical history records.  The Veteran's service treatment records otherwise do not reflect that he ever complained of or sought treatment for right ear hearing problems while in service.

In terms of in-service noise exposure, the October 2007 VA examination report reflects that the Veteran reported exposure to "artillery, weapons, diesel engines, explosives, and radar/radio noise" during his four years of armored division service.  He reported working as a tractor/trailer foreman following service.  He also reported having hunted for about ten years.  He reported that he used hearing protection when needed.  

The Board has conceded the Veteran's reported in-service noise exposure.  The issue thus becomes whether the Veteran's current right ear hearing loss may be etiologically linked to his noise exposure during service.  

The October 2007 VA examination report notes that the Veteran's hearing was normal bilaterally at entrance to the military.  It also notes that his right ear hearing was normal at separation, while there was a slight loss at 4000 Hertz in the left ear at separation.  The Veteran reported there was no history of middle ear disease, ototoxic medications, or familial hearing loss.  Otoscopy and tympanometry were normal bilaterally on examination.  The examiner diagnosed bilateral sensorineural hearing loss, mild to moderately severe.  

The examiner opined that the Veteran's left ear hearing loss is caused by or a result of military service, as the left ear hearing loss is documented in the Veteran's service treatment records.  However, the examiner also opined that the Veteran's right ear hearing loss is not due to military noise exposure since the Veteran's hearing was normal at discharge.  In offering this opinion, the examiner noted that she reviewed the Veteran's claims file, including his service treatment records 

The Board finds the VA examiner's opinion to be highly probative to the question at hand.  The examiner was an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, this opinion is based in part on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The VA examination report demonstrates the examiner's review of the Veteran's medical history and his history of noise exposure, both during service and after separation.  It also provides persuasive rationale, specifically noting that the Veteran's hearing was normal upon his separation from service, to support the conclusion that the Veteran's right ear hearing loss is not due to military noise exposure.

The Board has considered whether this opinion was inadequate because it relied in large part on the absence of hearing loss on audiometric testing during service.  As noted above, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley at 159.  The Court explained that, when audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

The Board notes, however, that while VA cannot deny a claim of service connection for hearing loss merely because the disability was not shown to have manifested while on active duty, nothing in the holding of Hensley precludes a health care specialist from taking into account what the examiner believes to be normal audiometric readings while on active duty in determining the etiology of the disability, and relying on such readings in rendering a negative opinion.  As noted, the VA examiner reviewed the record, elicited a history from the Veteran, and provided a specific rationale for the negative opinion.  The Board further notes that the entrance and separation examination reports of record do not demonstrate an upward shift in any of the right ear hearing thresholds during service.

The Board notes that the only contrary opinion of record is the Veteran's own lay opinion that there is a link between his in-service noise exposure and his right ear hearing loss.  As for the Veteran's contentions, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  A lay person is not, however, competent to offer an opinion on complex medical questions.  

In the case at hand, the Veteran reported on his December 2005 claims form that his hearing loss disability began in July 2005, which is approximately 23 years following his separation from service.  The Board has thoroughly reviewed the remaining evidence of record and can find no earlier reference to right ear hearing loss.  The Veteran has not, therefore, provided lay evidence of continuity of right ear hearing loss symptomatology since service.  

Nor does the Veteran possess the necessary medical expertise to diagnose right ear hearing loss that first manifested 23 years following his separation from service, especially when taking into consideration the Veteran's substantial history of post-service occupational and recreational noise exposure.  Therefore, while the Board has considered the Veteran's lay assertions, it ultimately finds that they are far less probative than the specific clinical findings and etiology opinion of the VA examiner as discussed above.  

Finally, the Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, as noted above, the absence of medical evidence of complaints of or treatment for right ear hearing loss for approximately 23 years following his separation from service weighs against the Veteran's claim.

In summary, for the reasons and bases set forth above, the Board finds that entitlement to service connection for right ear hearing loss is not warranted.  The preponderance of the evidence weighs against finding that the Veteran's current right ear hearing loss first manifested in service or within one year of separation therefrom or is etiologically related to his in-service acoustic trauma.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


